20-05027-rbk Doc#94-2 Filed 10/12/20 Entered 10/12/20 19:07:09 Proposed Order Pg 1
                                       of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

In re:                                 §             Chapter 11
KRISJENN RANCH, LLC,                   §
       Debtor                          §          Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE             §
ROW as successors in interest to       §
BLACKDUCK PROPERTIES, LLC,             §
     Plaintiffs                        §
                                       §
v.                                     §
                                       §
DMA PROPERTIES, INC., and              §
LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
      Defendants                       §
_________________________________________________________________________

DMA PROPERTIES, INC.,                        §
     Cross-Plaintiff/Third Party Plaintiff   §
v.                                           §
                                             §
KRISJENN RANCH, LLC,                         §
KRISJENN RANCH, LLC-SERIES                   §
20-05027-rbk Doc#94-2 Filed 10/12/20 Entered 10/12/20 19:07:09 Proposed Order Pg 2
                                       of 3



UVALDE RANCH, and KRISJENN                      §
RANCH, LLC-SERIES PIPELINE ROW,                 §          Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                     §
LARRY WRIGHT, and JOHN TERRILL,                 §
    Cross-Defendants/Third-Party                §
    Defendants                                  §

   ORDER GRANTING KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
    UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
 SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION FOR
 LEAVE TO FILE SUR-REPLY TO THIRD PARTY PLAINTIFFS DMA PROPERTIES,
  INC.’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
     ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS

       Upon motion of Debtors, Claimants, and Third-Party Defendants KrisJenn Ranch, LLC,

 KrisJenn Ranch, LLC-Series Uvalde Ranch, KrisJenn Ranch, LLC-Series Pipeline Row, and

 KrisJenn Ranch, LLC as successor in interest to Black Duck Properties, LLC (collectively the

 “Debtors”):

       IT IS HEREBY ORDERED that the Debtors have leave to submit a Sur-Reply to Third

 Party Plaintiff’s Reply in Support of Motion for Partial Summary Judgment on DMA’s Ownership

 Interest in the Bigfoot Note Payments (the “Reply”). [Doc. 93.]

                                                    ###
20-05027-rbk Doc#94-2 Filed 10/12/20 Entered 10/12/20 19:07:09 Proposed Order Pg 3
                                       of 3



 PREPARED AND ENTRY
 REQUESTED BY

       MULLER SMEBERG, PLLC

 By: ___/s/ John Muller________________
        C. John Muller IV
        State Bar No. 24070306
        john@muller-smeberg.com
        Ronald J. Smeberg
        State Bar No. 24033967
        ron@smeberg.com
        Ezekiel John Perez
        State Bar No. 24096782
        zeke@muller-smeberg.com
        111 W. Sunset Rd.
        San Antonio, Texas 78209
        Telephone: (210) 664-5000
        Facsimile: (210) 598-7357
        ATTORNEYS FOR DEBTORS
